Citation Nr: 1735186	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-47 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right eye corneal scar.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a respiratory disorder (claimed as bronchitis).

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for epistaxis (nose bleeds).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Montgomery, Alabama, currently has jurisdiction over the claim.

In September 2013, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The Veteran's right eye corneal scar was not incurred in the line of duty.

2.  The evidence demonstrates that the Veteran's systolic heart murmur clearly and unmistakably preexisted his period of active duty service, and was not aggravated by such service.

3.  The competent and probative evidence of record is against a finding that a headache condition manifested in service or is otherwise etiologically related to the Veteran's service.

4.  The competent and probative evidence of record is against a finding that a respiratory disorder manifested in service or is otherwise etiologically related to the Veteran's service.

5.  Resolving reasonable doubt in the Veteran's favor, epistaxis had its onset during service.

6.  The competent and probative evidence of record is against a finding that a right ankle disability manifested in service or is otherwise etiologically related to the Veteran's service.

7.  The evidence does not show that the Veteran has hypertension for VA compensation purposes.

8.  Resolving reasonable doubt in the Veteran's favor, GERD had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye corneal scar have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.301 (2016).

2.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for epistaxis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

Standard letters in March 2008 and May 2008 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained.  The Veteran was provided VA medical examinations in April 2008, June 2008, January 2014, and May 2016.  The examinations, taken together, and with the other evidence of record, provide a sufficient basis for deciding the claims.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Eye Corneal Scar

When the case was previously before the Board, this issue was characterized as entitlement to service connection for right eye disorder(s) (previously characterized as microscopic macular abnormality, right eye).

Following the Board's remand, service connection for right eye lattice degeneration with vitreous floaters was granted in a July 2016 rating decision.  Service connection is also in effect for bilateral dry eye syndrome.  The remaining claim regarding the right eye is for right corneal scar (see July 2016 supplemental statement of the case).

The Veteran incurred a blunt trauma to the right eye in July 2006.  The service treatment records note a motor vehicle accident while the Veteran asserts that a window was broken by a police officer.  See VA C&P eye examination report dated April 2008.  The Veteran reportedly had glass foreign bodies (FB) removed from the right eye.  He described centrally blurred visual acuity after the incident.  A private ophthalmology report in August 2006 reflected diagnoses of blunt ocular trauma to the right eye (OD) and peripheral chorioretinal scar. 

Subsequent military ophthalmological consultations in August 2006 noted that corneal irregularities and/or unstable pre-corneal tear film were likely explanations for the Veteran's decreased right eye visual acuity.  It was also possible that there might be some slight corneal edema which could not be detected by slit-lamp.  The diagnoses included myopia, astigmatism, superficial injury due to corneal abrasion and keratitis.

A September 2006 private ophthalmology report noted that the Veteran described symptoms of blurred right vision and saw flashes and floaters.  The examiner could not find retinal evidence to explain decreased visual acuity of the right eye, and postulated that the decreased vision could be secondary to Commotio retinae due to ocular contusion.

In October 2006, the private ophthalmologist noted that the Veteran's retinal hemorrhage had resolved.  A military ophthalmological consultation in October 2006 noted an assessment of retinal scar of the right eye.

A January 2007 aeromedical summary noted that the Veteran had a history of multiple glass FBs removed from his right eye, as well as a minor lower lid laceration involving the inferior tear duct, due to a broken window in July 2006.  It was noted that a December 2006 consultation documented the Veteran's complaints of resolved blurriness, right eye floaters, stable chorioretinal scar, and resolved retinal hemorrhage of the left eye (OS).  The aeromedical report offered diagnoses of unspecified chorioretinal scar of the right eye and retinal hemorrhage of the left eye.

A July 2007 optometry record noted that the Veteran still had unexplained Amsler Grid defects of the upper and lower right corners which appeared to have increased in size since August 2006.  A December 2007 ophthalmology consultation included an additional diagnosis of dry eye syndrome.

The Veteran underwent VA eye examination in April 2008.  This examiner found no evidence of residual scarring of the right eye, but did find a very slight increase in right macula reflex.  The examiner provided diagnoses of microscopic macular abnormality of the right eye, etiology undetermined, and mild dry eyes.  The examiner was unable to relate the microscopic right eye macular abnormality or the slight decrease in central vision to the July 2006 incident.

A May 2015 RO Administrative Decision determined that the injury the Veteran sustained in July 2016 was not incurred in the line of duty.  It was determined that the injury to the right eye occurred when the Montgomery County Sheriff's Department broke the window of the Veteran's vehicle in the course of arresting him for DWI and Obstruction of Official Business.  The RO found that the Veteran's driving while intoxicated showed an act of conscious wrongdoing or a known prohibited action that was the proximate cause of broken glass entering his right eye, and that the injury sustained by the Veteran did not occur in the line of duty.

A VA eye examination in May 2016 diagnosed a right corneal scar which was the result of the Veteran's getting glass in his eye in 2006.  

Pursuant to 38 U.S.C.A. § 1110, compensation is payable for disability resulting from personal injury suffered in line of duty, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301 (a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1 (m). 

The provisions of 38 C.F.R. § 3.301 (d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows: 

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001). 

As the Veteran's right corneal scar, which resulted from the July 2006 incident in which the Veteran's auto glass was shattered in the course of his arrest for DWI, has been determined to not have been incurred in the line of duty, service connection for right eye corneal scar is not warranted.  

Heart Murmur

The Veteran's October 1999 cadet examination report and his February 2000 enlistment examination report did not detect a heart murmur.  The February 2000 examination report included an abnormal electrocardiogram (EKG) finding of nonspecific infraventricular conduction which was deemed a normal variant.

A November 2005 dental health questionnaire included the Veteran's report that a heart murmur had been detected while he was in college, but had not been detected while serving in the military.  A June 2007 flight surgeon office examination noted that no heart murmur was present. 

However, an August 2007 military examination detected a grade I/VI flow heart murmur which was described as functionally within normal limits (WNL).  An echocardiogram was interpreted as showing normal left ventricular systolic function, normal chamber sizes, structurally normal valves, and mild tricuspid insufficiency.

On VA general medical examination in April 2008, the Veteran reported a history of a heart murmur being detected as a child, which he thought had resolved until being detected in the military.  Examination was significant for a 1-2/6 barely audible systolic ejection murmur adjacent to the sternal border.

On VA examination in January 2014, the Veteran reported intermittent episodes of palpitations and flutter in his chest in approximately 2005.  The examiner stated that:

Additionally the veteran states that he was told that he had a murmur as a child.  A review the enlistment examination for the USAF Academy describes a grade 1 flow murmur, functionally within normal limits.  A flight physical examination mentioned the presence of a Grade I systolic murmur with no clicks or rubs was heard.  Subsequent EKG and echocardiogram tests are reported to be normal.  

Addressing the questions of whether the Veteran's heart murmur existed prior to service, and whether it was aggravated during service, the examiner stated:

A review of the service treatment records documents the findings of a grade 1 systolic murmur during the Veteran's USAF Academy enlistment examination.  Therefore the heart murmur existed prior to entering military service.  

The murmur was not detected by physicians during active duty enlistment examination in 1999, but was later detected during a flight physical examination.  Echocardiogram was performed in 2007, which was reported to be normal, and without abnormality.  This type of systolic flow murmur is nondiagnostic and is considered a normal variant in the general population.  This type of murmur is not known to be aggravated by any condition or event.  There is no cardiac abnormality or pathology attributed to this murmur.  Therefore the claimed condition of non-pathological systolic flow murmur, which existed prior to service, was clearly and unmistakably NOT aggravated beyond its natural progression by an in-service injury, event, or illness.

The Veteran's heart murmur was not detected upon his enlistment examination.  Thus, the Veteran must be presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

While the Veteran's systolic heart murmur was not noted at service entrance, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness.  As noted, the Veteran reported during service as well as to VA examiners in April 2008 and January 2014 that he had been told of a heart murmur prior to service.  An August 2007 service examination noted a heart murmur that was functionally within normal limits.  The January 2014 VA examiner specifically determined that the Veteran had a non-pathological systolic flow murmur that existed prior to service.

Thus, both the medical evidence and the Veteran's lay testimony clearly demonstrate that the Veteran's heart murmur clearly and unmistakably preexisted his active duty service. 

Therefore, the question remaining for discussion is whether the evidence clearly and unmistakably shows that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096.

In that regard, the Board turns to the competent medical evidence of record. 

The January 2014 VA examiner specifically determined that the Veteran had a non-pathological systolic flow murmur that existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that "this type of systolic flow murmur is nondiagnostic and is considered a normal variant in the general population.  This type of murmur is not known to be aggravated by any condition or event.  There is no cardiac abnormality or pathology attributed to this murmur."

This determination is afforded high probative value as it is supported by adequate rationale, as discussed by the examiner, and is based, in part, on specific reference to documentation located in the claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

For all the reasons stated above, the Board finds clear and unmistakable evidence that the Veteran's preexisting heart murmur was not aggravated by his active duty service, and the presumption of soundness has been rebutted.  Therefore, service connection must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Headaches

The Veteran's service treatment records do not reflect any specific treatment for recurrent headaches.  

The Veteran specifically denied headaches during an April 2008 VA examination.

On VA examination in June 2008, the Veteran reported that he had been experiencing headaches for the past three or four years.  He described the headaches as now occurring three to four times per month, usually located in the right temporal area.  The Veteran reported that he was not sensitive to light, sound, or smell.  He reported no head injury, blurred vision, diplopia, or nausea with the headaches.  The VA examiner diagnosed tension headaches.  

On VA examination in January 2014, the examiner noted that the Veteran stated that he began having chronic daily headaches in approximately 2005 or 2006.  The Veteran could not identify any specific accident or injury as the cause of the headaches.  The Veteran localized the headaches to the right frontal-parietal region.  The Veteran reported that he had photophobia which was both a trigger and symptom of the headaches.  The Veteran reported that he had nausea and vomiting during severe episodes of his headaches.  The Veteran currently used Aspirin and ibuprofen which helped his headaches.   

The examiner stated that: 

A review of the service treatment records fails to find a diagnosis or treatment for a headache condition during active duty military service.  The Veteran denies any head trauma or event precipitating these headaches.  There is no subjective complaint of headaches noted in the post deployment exam physicals during active duty military service.  Therefore, the claimed condition of headaches is less likely than not (less than 50 percent probability) incurred in, or caused by, activities or events during active duty military service.  At this time there is no medical evidence that supports the Veteran's report of the onset of his headaches occurring while in active duty military service.

The VA examiner's opinion is against the Veteran's claim.  This opinion is uncontradicted in the record.

Consideration has been given to the Veteran's assertion that he has experienced chronic headaches that began in service.  He is competent to provide such a history.  However, that history is not found to be credible.  The record shows that the Veteran denied headaches on the April 2008 VA examination.  Further, the descriptions of his headaches on the June 2008 and January 2014 VA examinations are not consistent.  On the June 2008 examination, the Veteran reported headaches three or four times per month, and he denied any sensitivity to light, sound, or smell.  In contrast, on the January 2014 VA examination, the Veteran reported a history of chronic daily headaches since 2005 or 2006 that included photophobia.  Given these discrepancies, and the lack of documentation of headache complaints in service, the Board finds that the Veteran's report of inservice onset of chronic headaches not credible.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for headaches must therefore be denied.

Respiratory Disorder/Epistaxis

The Veteran's October 1999 cadet examination report and his February 2000 enlistment examination report do not reflect any lay or medical evidence of nose or respiratory problems.  In July 2002, the Veteran was evaluated after an instance of cabin overpressurization.  No physical problems were found.  Thereafter, the service treatment records reflect the Veteran's treatment for laryngitis/pharyngitis in August 2002, pharyngitis/upper respiratory infection (URI) treated with Zyrtec in January 2005, and URI in September 2005.  The Veteran's service treatment records do not reflect any lay or medical evidence of epistaxis (nose bleeding). 

The Veteran filed service connection claims for nosebleed and "[c]hronic [b]ronchitis" approximately three months after service discharge.  The Veteran's VA clinic records noted his report of dyspnea symptoms in April 2008.  

On VA examination in June 2008, the Veteran described a history of recurrent epistaxis which occurred once or twice per week usually with exercising.  He denied a history of nasal trauma or fractured nose.  The Veteran also described being treated two to three different times in service for bronchitis, but never having been prescribed inhalers.  He took Claritin on a daily basis with occasional cough but no sputum.  The examiner found a deviated septum but no active bleeding at time of examination.  As the Veteran did not have a history of a fractured nose, the examiner was unable to provide an opinion that the Veteran's deviated nasal septum was related to military service, as the usual scenario for a deviated septum without a history of nasal trauma would tend to occur in adolescence.  The examiner found no residuals of bronchitis.

Private ENT records reflect evaluations for recurrent epistaxis.  A November 2008 record included assessments of chronic cough, chronic recurrent bronchitis, allergic rhinitis, asthma, deviated septum, and recurrent epistaxis.  In January 2009, the Veteran underwent septoplasty with bilateral inferior turbinate reduction, which included ligation of the sphenopalatine artery on the left side of nose.

An October 2009 private ENT specialist report includes an opinion that the Veteran's nosebleeds and deviated nasal septum, whose usual etiology was congenital, could be associated with trauma and a variety of environmental pressures.  It was noted that the Veteran described his nasal problems to be worsened with constant exposure to environmental conditions which often changed during his duty as a pilot.  The examiner opined that the Veteran's epistaxis was more likely than not to be associated with environmental exposures in the service, which included rapid altitude changes, and that his deviated nasal septum was at least as likely as not to have been the result of trauma sustained during military service.

In November 2009, a private physician provided the opinion that the Veteran's bronchitis and epistaxis were most likely environmentally related and were not at least as likely as not related to military service.

On VA examination in January 2014, the Veteran reported that he was diagnosed with asthma after leaving active duty service in 2008.  He currently used inhaled corticosteroids daily and albuterol as needed.  The examiner noted that review of the service treatment records failed to find a diagnosis or treatment for asthma or other pulmonary condition during active duty military service.   

The Veteran also stated that he began experiencing recurrent nosebleeds during flights while in the Air Force.  The examiner noted that a review of the service treatment records showed "no diagnosis or treatment for recurrent epistaxis during active duty military service.  He was diagnosed with a deviated nasal septum after leaving active military service but denies any event or trauma to the nose previously.  In January 2009 the Veteran underwent a septoplasty, turbinate reduction, and ligation of the sphenopalatine artery of the left side.  The Veteran states that this procedure has helped to resolve his nosebleeds significantly.  He states that he does continue to have occasional nosebleeds a few times per month."  

The examiner noted that the service treatment records showed treatment of the occasional upper respiratory infection (i.e., laryngitis, pharyngitis, the common cold) during active duty military service.  "These are self-limiting conditions that resolve within several days to weeks without any residuals.  Additionally there is no diagnosis or treatment for the condition of chronic bronchitis found within the service treatment records.  A review of the post deployment physical examinations fails to find any subjective complaints consistent with asthma or chronic bronchitis.  Therefore the claimed condition of asthma and/or chronic bronchitis is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness."

The examiner again stated that review of the service treatment records failed to find a diagnosis or treatment for deviated septum or epistaxis during active duty military service:  

The Veteran denies any trauma to the nose or event, accident as the inciting factor for developing this complaint.  A review of multiple post deployment physicals and flight readiness physicals during active duty service do not demonstrate any subjective or objective findings of these conditions.  Therefore it is more likely than not (greater than 50 percent probability) that the deviated nasal septum and defect of the left sphenopalatine artery is due to congenital defects and therefore existed prior to joining active duty military service.  Additionally due to the lack of evidence within service treatment records of any inciting event/illness that would affect the nose or the sphenopalatine artery the claimed condition of deviated nasal septum and persistent epistaxis which existed prior to service was clearly and unmistakably NOT aggravated beyond its natural progression by an in service injury, event, or illness.  

In regards to the described incident of cabin overpressurization that occurred in 2002, the Veteran describes an event that occurred in which cockpit of the aircraft that he was flying in sustained damage and he experienced rapid decompression.  An event such as this often leads to decompression disease (AKA the bends or Caisson's disease).  This is often treated successfully with controlled hyperbaric chamber treatments and resolves without residuals.  There is no mention within the service treatment records of residual deficits as a result of this incident.  Therefore this incident caused a condition that resolved without residuals as evidenced by the Veteran's continued ability to fly during active duty missions.

Following the Board's remand, service connection was granted for allergic rhinitis in a May 2016 rating decision.

The Veteran contends that he has a current respiratory disability that is attributable to service.  The Veteran is competent to report respiratory symptoms, which are within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of respiratory disabilities in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran had episodes of upper respiratory infections, pharyngitis, and laryngitis in service; however a chronic respiratory disability was not noted during service.  The record shows asthma was diagnosed in November 2008.  The VA examiner in January 2014 noted that the inservice respiratory complaints had resolved, that there was no showing of chronic bronchitis in service, and that the currently diagnosed asthma was not attributable to the Veteran's service.  The examiner's opinion is uncontradicted in the record.

In consideration of the evidence, the Board finds that the Veteran's in-service respiratory complaints resolved without residuals, and the current asthma began after service and was not caused by any incident of service.  Thus, the preponderance of the evidence is against the claim of service connection for a respiratory disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The January 2014 VA examiner opined that the Veteran's epistaxis (nosebleeds) was related to a deviated septum that existed prior to service and was not aggravated during service.  However, this condition was not noted on service entrance, and there is medical evidence that suggests that the Veteran's epistaxis was caused or at least aggravated by his inservice environmental exposures and rapid altitude changes.  The Board cannot find clear and unmistakable evidence that the epistaxis condition preexisted service and was not aggravated therein.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for epistaxis is warranted.

Right Ankle

The service treatment records show treatment for symptoms of the left ankle in December 2004, but no right ankle treatment or complaints.  

A VA examination in June 2008 included the Veteran's report of right ankle swelling, stiffness, and fatigue with prolonged use, but the examiner found no evidence of a current right ankle disability.  

In April 2009, the Veteran received private treatment for a right ankle sprain.  It was noted that he "complains of right ankle pain and noticed swelling."

On VA examination in January 2014, the Veteran reported having an injury to the right ankle in 2005 or 2006, and that he was treated with crutches and physical therapy.  The examiner noted there were no inservice x-rays of the right ankle, and that in June 2009 x-rays of the right ankle were done for a history of sprain, but no swelling was noted on the report.  The examiner noted that there was no history of right ankle injury noted in the service treatment records or the x-ray studies available:  

There is a documented injury to the right ankle AFTER the service in 2009.  The Veteran's history is of continued right ankle pain since 2005 or 2006, but there is no documentation of injury or treatment (except for the left ankle).  Stress x-rays of both ankles taken on the date of examination show symmetrical MINIMAL talar tilt.  There is no evidence of significant ligamentous instability of either ankle.  This was read as normal by the radiologist.  There is no other diagnosis for the right ankle.

While the Veteran is competent to report experiencing right ankle pain in service, the June 2008 VA examination found no evidence of a current right ankle disability.  The record shows that a right ankle sprain was diagnosed in April 2009.  Thus, the Board does not find the Veteran's complaint of right ankle pain in service to be probative on the question of whether the currently diagnosed right ankle sprain had its onset in service.

The service treatment records do not document any right ankle injury or complaints.  The Veteran reported right ankle swelling, stiffness, and fatigue with prolonged use on VA examination in June 2008, but the examiner found no evidence of a current right ankle disability.  The evidence shows a diagnosis of right ankle sprain in April 2009.  The January 2014 VA examiner opined that the claimed right ankle condition was not related to the Veteran's service.  The examiner specifically noted that there were no inservice right ankle complaints and that a right ankle sprain was noted after service.  There are no medical opinions of record to contradict this examiner's conclusions.

The only competent medical opinion of record is that the Veteran's current right ankle sprain was not related to an inservice cause.  The preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  There is no doubt to be resolved; and service connection is not warranted.

Hypertension

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to hypertension, Diagnostic Code (DC) 7101 provides criteria for both a diagnosis of hypertension and ratings for hypertension.  The regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Additionally, the regulations state that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

The service treatment records do not reflect a diagnosis of hypertension.  The following blood pressure readings were noted in service:  August 2002, 132/72; December 2003, 140/70; July 2004, 130/80; September 2004, 132/88; September 2004, 140/86; December 2004, 121/72; March 2005, 123/80; June 2005, 128/74; June 2005, 132/82; September 2005, 124/79; June 2006, 142/72; June 2006, 112/60; August 2006, 115/62; June 2007, 137/78; and July 2007, 131/79.

A VA clinic record in April 2008 noted that the Veteran had a questionable history for hypertension.  At that time, he had a blood pressure reading of 126/80.

On a June 2008 VA examination, the Veteran asserted that he had been diagnosed with hypertension during military service which was not treated.  He claimed to be treated for hypertension "outside the military" with Prazosin.  The examiner noted the Veteran's current blood pressure readings as 124/88, 120/66, and 130/78.

A May 2008 VA clinic record reflects that the Veteran was prescribed Prazosin for nightmares.  Private medical records in November 2008 reflect assessments of borderline hypertension and hypertension.

The post-service record contains the following blood pressure readings:  September 2008, 119/77; May 2009, 142/76; September 2009, 154/80; October 2009, 134/90; May 2013, 129/63; and October 2013, 138/89.

A November 2009 private physician opined that the Veteran's manifested hypertension was more likely than not related to the stresses of his military occupation.  

On VA examination in January 2014, the Veteran's blood pressure was noted as 124/68.  The examiner noted that the service treatment records did not demonstrate a diagnosis or treatment for hypertension during active military service.  "Additionally, a review of medication provided to the Veteran during active military service does not demonstrate use of anti hypertension medications.  The first documented diagnosis and treatment for hypertension is in August 2008, after leaving active military service.  

The examiner stated that review of the service treatments record found:

There is no description of elevated blood pressure (>140/90) during his multiple physical exams.  Current JNC7 guidelines define hypertension as a blood pressure measurement greater than 140/ 90 mmHg during 3 separate visits.  The service treatment records fail to fulfill that criterion.  In regards to the private physician's medical opinion that the Veteran's hypertension is more likely than not related to stresses of his military occupation, this is not borne out by the available medical evidence as mentioned previously, and this physician did not have the benefit of access to the Veteran's service treatment records.  Additionally, hypertension is a multifactorial disease.  However, psychosocial stressors are not considered to be significant contributors to development of this disease.  Therefore the claimed condition of hypertension is less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.

The record contains diagnoses of hypertension following service.  However, the record does not show any instances of blood pressure readings in which the Veteran had systolic pressure of 160mm. or greater with a diastolic pressure of less than 90mm.  Thus, the Board finds that the evidence demonstrates the Veteran does not have a current diagnosis of hypertension for VA compensation purposes.  

Accordingly, service connection for hypertension is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "in the absence of proof of a present disability, there can be no valid claim.").


GERD

The Veteran's STRs do not reflect any specific treatment for GERD, but do reflect evaluations for gastrointestinal symptoms in July 2004.  He filed a service connection claim for GERD within three months of his service discharge.

An April 2008 VA clinic record notes that the Veteran was positive for GERD symptoms.  He was prescribed Omeproazole in May 2008. 

On a June 2008 VA C&P examination, the Veteran described the onset of indigestion and heartburn in the military treated with oral agents. He was currently prescribed Omeprazole. 

A November 2009 private physician opined that the Veteran's GERD was at least as likely as not related to military service.  The examiner did not specify the basis for this opinion.  

A VA examiner in January 2014 opined that the Veteran's GERD was less likely than not incurred in or caused by service because the service treatment records did not show a diagnosis or treatment for GERD. 

An April 2017 barium swallow test showed spontaneous reflux to the level of the lower esophagus.

The Veteran was diagnosed with GERD in April 2008, less than three months after his separation from service.  He has credibly reported that he experienced GERD symptoms while still on active duty, and a private physician has attributed his GERD to his active service.  The January 2014 VA examiner's negative opinion is based largely on a finding that GERD was not diagnosed in service, however in light of the above findings, the Board finds that resolving reasonable doubt in favor of the Veteran, his GERD had its onset in service and service connection is warranted.


ORDER

Service connection for right eye corneal scar is denied.

Service connection for a heart murmur is denied.

Service connection for headaches is denied.

Service connection for a respiratory disorder is denied.

Service connection for a right ankle condition is denied.

Service connection for epistaxis (nosebleeds) is granted.

Service connection for hypertension is denied.

Service connection for GERD is granted.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


